DETAILED ACTION
Claims 1-67 are cancelled. New Claims 68-88 are added . Claims 68-88 dated 01/20/2022 are considered in this office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 Analysis: Step 1

Claims 68-69, 73-75 are directed to a method claim and 76-77 are directed to system claim and Claims 81-82, 86-87 are also system claim and Claim 88 is a CRM claim. Claims 68-75 are method Claims, Claims 76-87 are Computer Sytem Claim and 88 is a CRM Claim. 


101 Analysis : Step 2A Prong 1

Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas: 
a) mathematical concepts 

b) certain methods of organizing human activity, and/or 
 fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
 commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
 managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 
c) mental processes. 
 concepts performed in the human mind (including an observation, evaluation, judgment, opinion) 
The examiner submits Claims 68-69, 73-75 , 76-77 and 81-82, 86-87 limitations “building”, “generating”, “searching” and “labeling” constitute that can be done mentally in the human mind and falls in the “Mental Process” Category given the broadest reasonable interpretation. 
In regards to Claims, 68, 76, 81 and 88 the limitation “ building a database of feature sets, each feature set being associated with, and describing characteristics of, a respective indoor location within an indoor space; generating an address for each of the indoor locations from the feature set associated with the indoor location in the database; searching the database using a user-specified feature set to identify an indoor location of potential interest to the user; and labeling the identified indoor location on a map using a feature extracted from the generated address of the identified indoor location” are equivalent to a person entering a Mall and looking around seeing the names of the 
Dependents Claims 69, 73-75, 77, 82, 86-87 further elaborate upon the recited abstract ideas in Claims 68, 76 and 81.
Hence Claims 68-69, 73-75 , 76-77 and 81-82, 86-87 recite at least one abstract idea. 
101 Analysis: Step 2 A, Prong II 
Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recited any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
Claim 73-75 and 86-87 recite a first node and second node where in first node is an Evloved Serving Mobile Location Center and second node is a wireless device. 
Claim 62 recites input devices  and wireless device.
Claims 76 and 88 recites processing circuitry, memory. 
The examiner submits that the recited additional limitations do not integrate the aforementioned abstract ideas into a practical application. 

The additional limitations do not: 
• Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)) 
• Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition 
• Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)) 

• Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).

101 Analysis : Step 2B 
Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception. 
When considered individually or in combination, the additional limitations of claims 68-69, 73-75 , 76-77 and 81-82, 86-87 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas. 

Hence Claims 68-69, 73-75 , 76-77 and 81-82, 86-87 are rejected on the abstract idea.

The rejection can be overcome by adding limitations of any Claims 70-72 , 78-80, 83-85 to respective independent Claims. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 68-70, 72-73, 75, 76-78,, 81-82, 83,87-88 are  rejected under 35 U.S.C. 103 as being unpatentable over Sridhara in view of Zhang (CN105136147) and herein after will be referred as Zhang. 
Regarding Claim 68, Sridhara teaches a method, implemented by a computing system (Para [0051] #300 Fig.3) , the method comprising: 
building a database of feature sets, each feature set being associated with, and describing characteristics of, a respective indoor location within an indoor space; generating an address for each of the indoor locations from the feature set associated with the indoor location in the database (Map #200 Para [0047]: “ Map 200 may include feature labels to identify various elements of the map. For example, feature labels may comprise numbers “1” through “34” in portion “C” to identify individual stores 215. In another example, feature labels 238 may comprise icons to identify restrooms, stairs, and so on.”); 

Zhang teaches searching the database using a user-specified feature set to identify an indoor location of potential interest to the user; and labeling the identified indoor location on a map using a feature extracted from the generated address of the identified indoor location (Para [0022] : “the acquisition module includes: an input unit, used for inputting the keyword of the destination location, or scanning the two-dimensional code information of the destination location; a search unit, used for searching an indoor map related to the keyword or the address matched with the two-dimensional code information; the determining unit is configured to determine the location represented by the address as the destination location, and mark the destination location on the indoor map.”: here the map is searched and marked as the desire destination location for the user).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridhara to incorporate the teachings of Zhang to include searching the database using a user-specified feature set to identify an indoor location of potential interest to the user; and labeling the identified indoor location on a map using a feature extracted from the generated address of the identified indoor location. Doing so would optimize the indoor navigation process.
	
Similarly Claims 76, 81 and 88 are rejected on the similar rational. 

Regarding Claim 70, Sridhara in view of Zhnag teaches the method of claim 68, Zhang teaches further comprising providing navigation instructions from a location of the user to the identified indoor location (Para [0017-0018] : “The acquisition module is used to acquire the information of the indoor destination; generating module, for generating at least one navigation route to the destination position according to the current position information of the mobile terminal.”).  

Similarly Claims 78 and 83 are rejected on the similar rational. 


Regarding Claim 73, Sridhara in view of Zhnag teaches the method of claim 68.

 Zahng also teaches wherein: building the database of feature sets and generating the addresses are performed by a first network node of the computing system (Para [0077] : “Those skilled in the art can understand that when a user brings a mobile terminal to an indoor environment, the 

and searching the database and labeling the identified indoor location are performed by a second network node of the computing system ( Para [0079] : “it may also be searched on the mobile terminal according to the keyword information of the destination location.” Here the mobile terminal is being interpreted as second node).  

Regarding Claim 75, Sridhara in view of Zhnag teaches the method of claim 73, wherein the second network node is a wireless device (Para [0077]: “In this embodiment, the indoor navigation device is applied to a mobile terminal, and the mobile terminal may be a smart phone, a tablet, a smart watch, a wearable device, and the like. “).

Similarly Claim 87 is rejected on the similar rational. 

Claim 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara in view of Adachi et al. (US2009/0248292) and herein after will be referred as Adachi. 

Regarding Claim 71, Sridhara in view of Zhnag teaches the method of claim 70, wherein 
 (Fig 5 #S15 Fig. 5 #S60).  

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridhara to incorporate the teachings of Adachi to include providing the navigation instructions comprises providing a route that avoids an indoor location that is associated with a feature set meeting a user-specified constraint. Doing so would further more optimize the route guidance as stated in Adachi.

    PNG
    media_image1.png
    851
    574
    media_image1.png
    Greyscale

Similarly Claims 79 and 84 are rejected on the similar rational. 

Regarding Claim 72, Sridhara in view of Zhnag teaches the method of claim 70.

Adachi teaches wherein providing the navigation instructions comprises providing a route that includes an indoor location that is associated with a feature set meeting a user-specified constraint (Fig 5 #S5-S40).  
Similarly Claims 80 and 85 are rejected on the similar rational. 

Claims 74 and 86 are  rejected under 35 U.S.C. 103 as being unpatentable over Sridhara in view of Zhang and in further view of Siomina et al. (US8626191) and here in after will be referred as Siomina. 

Regarding Claim 74, Sridhara in view of Zhang teaches the method of claim 73. Siomina teacheswhere in second network node is an Evolved Serving Mobile Location Center (Col.6 Line 8-16: “A high-level architecture, as it is currently standardized in LTE, is illustrated in FIG. 1A, where the LCS target is a user equipment, and the LCS Server may comprise an Evolved Serving Mobile Location Centre (E-SMLC) and/or a Service Location Protocol (SLP). In FIG. 1A, the control plane posi tioning protocols with E-SMLC as the terminating point, and the user plane positioning protocol are schematically shown. In an example implementation, SLP has a proprietary inter face with E-SMLC.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sridahara and Zhang to incorporate the teachings of existing technology SMLC to include evolved SMLC as a second node. Doing so would optimize indoor navigation.”)
	

Similarly Claim 86 is rejected on the similar rational. 


Allowable Subject Matter
Claims 69 and 77 and 82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668